Title: To Benjamin Franklin from the Comtesse d’Houdetot, 9 April 1782
From: Houdetot, Elisabeth-Françoise-Sophie de La Live de Bellegarde, comtesse d’
To: Franklin, Benjamin


paris Le 9. Avril 1782.
Monsieur Le Duc D’harcourt Vient De me faire dire Mon Cher Docteur que Monsieur De Castries Luy Mande qu’il n’attend que Votre Consentement pour donner la Liberté sur parole aux prisonniers Detenus au Chateau De St. Malo Dont Mr. De St. Jean Et moy avons Eû L’honneur De Vous parler; ayez donc la Bonté Mon Cher Docteur De Vouloir bien ou M’Envoyer le Consentement par Ecrit pour que je L’Envoye a Monsieur Le Duc D’harcourt ou de le faire passer Sur le Champs Vous Même a Monsieur De Castries affin de perdre le moins De tems possible pour soulager Des Malheureux Malades Blessés Et detenus deja depuis Long-tems, a la liberté Desquels Vous Mavés assuré n’avoir aucune Raison De Vous oposer. Recevés Mon Cher Docteur mes Excuses Et mes plus tendres Sentimens
La Ctesse DHOUDETOT

Les noms Des trois prisonniers Sont Mrs. Reverend agnew, Capitaine Stair agnew Son fils, Mr. Parker Marchand, tous trois De Virginie.

 
Notation: D’Houdetot 9. avril 1782.
